Citation Nr: 0730468	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right arm 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to June 
1982 and from April 1983 to January 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a right arm 
condition, including osteoarthritis.  He is also seeking to 
reopen previously denied claims of entitlement to service 
connection for right hand, left hand and right shoulder 
disorders.

VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in new and material evidence cases, the veteran must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that he must 
submit evidence specifically relating to such elements. 

Based upon its review of the veteran's claims folder, the 
Board finds that the RO failed to provide the veteran with 
adequate notice concerning the claims on appeal herein.  
Specifically, it does not appear that the veteran has been 
given any VCAA letter concerning the issues on appeal herein.  
Thus, the RO has failed to notify the veteran of the 
information and evidence need to substantiate his claim for 
entitlement to service connection for a right arm condition, 
including osteoarthritis.  The RO has also failed to notify 
the veteran of the information and evidence needed to 
substantiate his claims to reopen, to include the submission 
of new and material evidence. Accordingly, remand is required 
so that the RO may provide such notice.  

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice to the 
veteran of what information or evidence 
is needed in order to substantiate his 
claims on appeal and it must assist the 
claimant by making reasonable efforts to 
get the evidence needed. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
This notice should also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) (2006). 

2. After completing the above action, and 
any other development as may be indicated 
by any response received, the claims on 
appeal must be readjudicated.  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



